OPINION — AG — ** DUAL OFFICE HOLDING — TEACHER — LEGISLATOR ** ALTHOUGH A MEMBER OF HOUSE OF REPRESENTATIVES OR OF THE SENATE OF THE STATE OF OKLAHOMA IS " A PERSON HOLDING AN OFFICE OF THIS STATE ", WHICH OFFICE IS " AN OFFICE OF TRUST AND PROFIT ", WE DO NOT BELIEVE THAT A PERSON EMPLOYED AS A SCHOOL TEACHER, BY MEANS OF AN ORDINARY TEACHER CONTRACT BETWEEN SAID SCHOOL TEACHER AND THE SCHOOL DISTRICT BOARD EMPLOYING HIM, EITHER HOLDS ANY OFFICE, UNDER THE LAWS OF THIS STATE, BY VIRTUE OF HIS EMPLOYMENT AS SUCH A TEACHER; AND THE AG IS THEREFORE OF THE OPINION THAT A MEMBER OF THE LEGISLATURE MAY ACCEPT EMPLOYMENT AS SUCH A TEACHER AND THE SALARY AGREED UPON IN THE CONTRACT OF EMPLOYMENT, WITHOUT VIOLATING EITHER OF THE 51 O.S. 6 [51-6] (DUAL OFFICE HOLDING, VIOLATION OF CONSTITUTIONAL PROVISIONS) CITE: ARTICLE II, SECTION 12 51 O.S. 6 [51-6] (RICHARD M. HUFF)